Citation Nr: 0108994	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-01 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.  He died in May 1999.  The appellant is his 
widow.


This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in July 1999, in which the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The appellant subsequently perfected an 
appeal of that decision.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the appellant's claim  has been developed.

2.  The evidence of record does not establish that the 
veteran's heart disease was incurred in or related to his 
period of active service.

3.  The evidence of record does not establish that the 
veteran's service-connected post hemorrhoidectomy with anal 
stricture and impairment of sphincter control, for which a 
100 percent rating had been in effect since January 1998, 
substantially or materially caused or contributed to his 
death, which occurred in May 1999.


CONCLUSION OF LAW

The cause of the veteran's death was not incurred during 
active service.  38 U.S.C.A. § 1310 (West 1991);  38 C.F.R. 
§ 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition 
to eliminating the well-groundedness requirement, the statute 
also amplified the duty to assist itself and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

In the present case it appears as if the duty to assist has 
been satisfied.  The appellant has not identified any 
evidence that is not of record which must be obtained to 
decide the claim.  Accordingly, a remand back to the RO for 
compliance with the new duty to assist requirements is not 
necessary, and the appellant is not prejudiced by the Board's 
decision not to do so.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Turning to the merits of the appellant's claim, the appellant 
seeks service connection for the cause of the veteran's 
death.  The cause of a veteran's death will be considered to 
have been due to a service-connected disability when the 
evidence establishes that such a disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312(a) (1999).  A service-connected disability will be 
considered to be the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (1999).  
A service-connected disability will be considered a 
contributory cause of death if it contributed substantially 
or materially to the veteran's cause of death, that is, it 
combined to cause death; it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1) (1999).  
Additionally, to meet the requirements of a contributory 
cause, the service-connected disability must do more than 
casually share in producing death, but rather there must be a 
causal connection.  Id.  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions,  38 C.F.R. § 3.312(c)(2) (1999).  
Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether facts 
and general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing death.  
Where the service-connected condition affects vital organs as 
distinguished from the muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312 (c)(3) (1999).  There are primary 
causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c) (4) (1999).

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The appellant contends that the veteran's anal stricture 
contributed to his medical condition and general 
deterioration of health thus contributing to the advance of 
the diseases that caused the veteran's death.  The veteran's 
only service-connected disability was a post hemorrhoidectomy 
with anal stricture and loss of sphincter control which was 
evaluated as 100 percent disabling, effective from January 
1998.

With regard to the veteran's cause of death, a review of the 
record reveals that the veteran's death certificate, issued 
in June 1999, lists his immediate cause of death as cardiac 
arrest, due to or as a consequence of hypotension and sepsis 
(staphylococcus aureus).  Other significant conditions 
(conditions contributing to death but not resulting in the 
underlying cause of death) listed on the veteran's death 
certificate include congestive heart failure, cardiomyopathy, 
coronary artery disease, renal failure, and anal stricture.  
The death certificate indicates that no autopsy was 
performed, and that the case was not referred to a medical 
examiner.  

Medical records from River Region Health System in Vicksburg, 
Mississippi, where the veteran died, reveal that the veteran 
was admitted to the hospital on May [redacted], 1999, with congestive 
failure and shortness of breath.  His condition deteriorated, 
and at the time of his death he was diagnosed with severe end 
stage cardiomyopathy with ischemic cardiomyopathy, congestive 
heart failure and cardiogenic shock, pulmonary edema, 
delirium and disorientation, severe persistent staphylococcal 
sepsis, and end stage renal disease (on hemodialysis).  The 
medical records for the veteran's final hospitalization 
contain no evidence of any treatment for anal stricture 
during this time, or any indication by a medical professional 
that the veteran's anal stricture complicated his treatment 
while hospitalized.

The record also contains a statement from Dr. G. Habeeb, Jr., 
from August 1999.  Dr. Habeeb points out that he was the 
veteran's treating physician during his final hospitalization 
and also indicated that he "was asked to comment as to how 
(the veteran's anal stricture disease) may relate to his 
morbidity and mortality."  After elaborating about problems 
the veteran had suffered from in relation to his anal 
stricture disease, Dr. Habeeb stated his belief that the 
veteran's "anal stricture disease was a contributor to his 
significant morbidity."  Dr. Habeeb stated further, in 
summary, that "I believe that the anal stricture disease was 
a significant cause of morbidity."

The evidence before the Board also contains an opinion, dated 
in September 1999, from a VA medical doctor who was asked to 
furnish an opinion/explanation as to how the veteran's anal 
stricture and loss of sphincter control may have contributed 
to his death.  The examiner concluded that "there is no 
evidence that Mr. [redacted]'s anal stricture was related to his 
death."  The examiner indicated that she based this finding 
on the documentation in the medical record.

Evaluating the above evidence, the Board finds that the 
veteran's anal stricture was not a material and substantial 
contributor or cause of his death.  Dr. Habeeb's statements 
are not sufficient to establish that the veteran's service-
connected post hemorrhoidectomy with anal stricture and 
impairment of sphincter control was a contributory cause of 
his death, particularly in light of the other medical 
evidence of record.  Dr. Habeeb's statements establish only 
that the veteran's anal stricture disease was a significant 
cause of his "morbidity", or his diseased condition or 
state.  Dr. Habeeb's statement contains no assertion that 
there was a causal connection between the veteran's anal 
stricture and his cause of death, and offers no rationale as 
to how the veteran's anal stricture might have materially 
contributed to his demise.  Other medical evidence in the 
record before the Board either refutes or fails to support 
any such causal connection, as the VA medical opinion denies 
the existence of any relation between the veteran's anal 
stricture and his cause of death, and the veteran's medical 
records from his final hospitalization mention his anal 
stricture only as part of his past medical history and not as 
a current problem playing any significant role in his death.  
The veteran's death certificate mentions anal stricture only 
as a condition contributing to death, but not one which 
resulted in, or materially contributed to, the underlying 
cause of death.  As such, the Board is unable to find that 
the veteran's service-connected anal stricture was a 
substantial and material contributor to the veteran's death, 
or that there was a causal connection between the veteran's 
anal stricture and his death.  

The appellant argues that the veteran's anal stricture made 
him less capable of resisting the effects of the disease that 
led to his death, pursuant to 38 C.F.R. § 3.312(c)(3).  
However, the medical evidence does not support this 
conclusion, as  there is no indication in the record before 
the Board that the veteran's anal stricture made him less 
able to resist the effects of the cardiac arrest, 
hypotension, and sepsis that led to his death.  
Therefore, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's anal 
stricture substantially or materially caused, or contributed 
to, his death.

Turning to the veteran's other noted primary and contributing 
causes of death specifically, cardiac arrest, hypotension, 
sepsis, congestive heart failure, cardiomyopathy, coronary 
artery disease, and renal failure, none of these disabilities 
were incurred in or aggravated by the veteran's period of 
active service and there is no evidence of these disorders 
within a year of discharge.  The veteran's service medical 
records do not indicate complaints of, or treatment for, any 
of the above disorders.  Moreover, there is no medical 
evidence of a nexus between any of these subsequently 
diagnosed disabilities and his period of active service.  
Therefore, entitlement to service connection for the cause of 
the veteran's death based on entitlement to service 
connection for any of these disabilities is not warranted.  

Accordingly, although these disabilities may have contributed 
substantially to the veteran's cause of death, they are not 
related to his period of active service, and service 
connection for the cause of the veteran's death based on 
these disorders is therefore not appropriate.  38 C.F.R. 
§ 3.312 (1999).  Consequently, the Board finds that the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeal

 

